Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on July 29, 2009 Securities Act File No. 2-91556 Investment Company Act File No. 811-4052 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 81 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 88 (Check appropriate box or boxes.) Legg Mason Partners Money Market Trust* (Exact Name of Registrant as Specified in Charter) 55 Water Street, New York, New York 10041 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code (800) 451-2010 Robert I. Frenkel Legg Mason Partners Money Market Trust 100 First Stamford Place Stamford, Connecticut (Name and Address of Agent for Service) COPY TO: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 (Approximate Date of Proposed Offering) Continuous It is proposed that this filing will become effective on July 29, 2009, pursuant to Rule 485(b). * This filing relates solely to: Western Asset California Municipal Money Market Fund, Western Asset Massachusetts Municipal Money Market Fund, Western Asset Municipal Money Market Fund and Western Asset New York Municipal Money Market Fund. PROSPECTUS / JULY 29, 2009 Western AssetCaliforniaMunicipal MoneyMarket Fund ClassA and ClassI Shares Class Ticker Symbols A MBCXX I MBYXX The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE WESTERN ASSET CALIFORNIA MUNICIPAL MONEY MARKET FUND SUPPLEMENT DATED JULY 29, 2009TO THE PROSPECTUS DATED JULY 29, 2009 The following supplements, and replaces any contraryinformation in, the Prospectus Participation in the Temporary Guarantee Program forMoney Market Funds Each fund participates in the U.S. Treasury Departments Temporary Guarantee Program for Money Market Funds (the Guarantee Program) which has been extended through September 18, 2009. Under the Guarantee Program, the U.S. Treasury guarantees the $1.00 per share value of fund shares outstanding as of September 19, 2008, subject to certain terms and limitations. Only shareholders who held shares as of September 19, 2008 are eligible to participate in the guarantee. Those shareholders may purchase and redeem shares in their account during the period covered by the Guarantee Program. However, if an otherwise eligible shareholder closes or transfers his or her fund account during the period covered by the Program, the shareholder will no longer be covered under the Program. Also, as further described below, the number of shares covered by the guarantee cannot exceed the number of shares held by the shareholder at the close of business on September 19, 2008. Thus, to the extent the overall value of a shareholders account increases after September 19, 2008, the amount of the increase will not be covered by the guarantee. The guarantee will be triggered if the market-based net asset value per share of a fund is less than $0.995, unless promptly cured (a Guarantee Event). If a Guarantee Event were to occur, the fund would be required to liquidate. Upon liquidation and subject to the availability of funds under the Guarantee Program, eligible shareholders would be entitled to receive payments equal to $1.00 per covered share. The number of covered shares held by a shareholder would be equal to the lesser of (1) the number of shares owned by that shareholder on September 19, 2008 or (2) the number of shares owned by that shareholder on the date upon which the Guarantee Event occurs. The coverage provided for all money market funds participating in the Guarantee Program (and, in turn, any amount available to a fund and its eligible shareholders) is subject to an overall limit, currently approximately $50 billion. As discussed above, the term of the latest extension of the Guarantee Program is currently scheduled to terminate as of the close of business on September 18, 2009. In order to participate in the Guarantee Program, each fund has paid a participation fee of 0.04% of the funds asset base (number of shares outstanding X 1.00) as of September 19, 2008, which is not covered by any expense cap currently in effect. Additional information about the Guarantee Program is available at http://www.ustreas.gov. Western Asset California Municipal Money Market Fund Contents Investment objective 2 Fees and expenses of the fund 2 Principal investment strategies 3 Certain risks 4 Performance 5 Investment manager 6 Subadviser 6 Purchase and sale of fund shares 7 Tax information 7 Payments to broker/dealers and other financial intermediaries 8 More on the funds investment strategies, risks and investments 9 Management 21 Choosing a class of shares to buy 24 Comparing the funds classes 25 Sales charges 26 Institutional investors  eligible investors 27 Buying shares 29 Exchanging shares 32 Redeeming shares 35 Other things to know about transactions 38 Dividends, distributions and taxes 42 Share price/Fund business days 45 Financial highlights 47 Investment objective The fund seeks to provide income exempt from both regular federal income tax and California personal income tax from a portfolio of high quality short-term municipal obligations selected for liquidity and stability of principal. Fees and expenses of the fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the fund. SHAREHOLDER FEES (paid directly from your investment) CLASS A CLASS I Maximum sales charge (load) imposed on purchases (as a % of offering price) None None Maximum deferred sales charge (load) (as a % of the lower of net asset value at purchase or redemption) None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) CLASS A CLASS I Management fees 0.42 % 0.42 % Distribution and service (12b-1) fees 0.10 % None Other expenses 0.02 % 0.01 % Treasury Guarantee Program 1 0.02 % 0.02 % Total annual fund operating expenses 2 0.56 % 0.45 % 1 Reflects Treasury Guarantee Program expenses of 0.015% for the period May1, 2009 through September18, 2009, which are not covered by any expense limitation currently in effect. 2 Because management has agreed to voluntarily forgo fees and/or reimburse operating expenses (other than interest, brokerage, taxes and extraordinary expenses), total annual operating expenses are not expected to exceed 0.80% for ClassA shares and 0.70% for ClassI shares (the voluntary limits). This arrangement may be changed or terminated at any time. The manager is permitted to recapture amounts voluntarily forgone or reimbursed to the fund during the same fiscal year if the funds total annual operating expenses have fallen to a level below the voluntary limits. In no case will the manager recapture any amount that would result, on any particular business day of the fund, in the funds total annual operating expenses exceeding the voluntary limits. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes:  You invest $10,000 in the fund for the time periods indicated  Your investment has a 5% return each year and the funds operating expenses remain the same 2 ½ Western Asset California Municipal Money Market Fund  You reinvest all distributions and dividends without a sales charge Although your actual costs may be higher or lower, based on these assumptions your costs would be: NUMBER OF YEARS YOU OWN YOUR SHARES 1 YEAR 3 YEARS 5 YEARS 10 YEARS ClassA $ 57 $ 175 $ 304 $ 680 ClassI $ 46 $ 140 $ 243 $ 544 Principal investment strategies The fund is a money market fund which invests primarily in short-term high quality municipal securities the interest on which is excluded from regular federal income tax and California personal income tax, although it may be subject to the federal alternative minimum tax. These securities include participation or other interests in California municipal securities and other structured securities such as variable rate demand obligations, tender option bonds, partnership interests and swap-based securities, many of which may be issued or backed by U.S. or non-U.S. banks. Some municipal securities, such as general obligation issues, are backed by the issuers taxing authority, while other municipal securities, such as revenue issues, are backed only by revenues from certain facilities or other sources and not by the issuer itself. Under normal circumstances, the fund may invest up to 20% of its assets in investments whose interest may be subject to federal and/or California taxes, although for temporary or defensive purposes, the fund may invest an unlimited amount in such securities. As a money market fund, the fund tries to maintain a share price of $1.00, and must follow strict rules as to the credit quality, diversification and maturity of its investments. If, after purchase, the credit rating on a security held by the fund is downgraded or the credit quality deteriorates, or if the maturity on a security is extended, the funds subadviser or Board (where required by applicable regulations) will decide whether the security should be held or sold. Western Asset California Municipal Money Market Fund ½ 3 Certain risks An investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund could underperform other short-term municipal debt instruments or money market funds, or you could lose money, as a result of risks such as:  Interest rate and market risk: There may be changes in interest rates, lack of liquidity or other disruptions in the bond markets or other adverse market events and conditions. The recent financial crisis has had a significant adverse effect on the financial markets.  Credit risk: An issuer or obligor of a security held by the fund or a counterparty to a financial contract with the fund may default or its credit may be downgraded, or the value of assets underlying a security may decline.  Yield risk: The amount of income you receive from the fund will go up or down depending on day-to-day variations in short-term interest rates, and when interest rates are very low the funds expenses could absorb all or a significant portion of the funds income.  Risk of increase in expenses: Your actual costs of investing in the fund may be higher than the expenses shown in Annual Fund Operating Expenses for a variety of reasons. For example, expense ratios may be higher than those shown if average net assets decrease, or if a voluntary fee waiver is changed or terminated.  Tax risk: The income on the funds municipal securities could become subject to regular federal or California personal income taxes due to noncompliant conduct by issuers, unfavorable legislation or litigation or adverse interpretations by regulatory authorities.  Structured securities risk: Structured securities may behave in ways not anticipated by the fund, or they may not receive tax, accounting or regulatory treatment anticipated by the fund. 4 ½
